On February 7, 1919, the following opinion was filed:
Per Curiam.
Counsel for plaintiff in his petition for reargument makes the statement that defendants’ counsel never advanced the theory that their rights were affected by the transaction of January 6 and that neither of the briefs submitted on the hearing argued that question. Defendants’ brief made reference to this incident, but plaintiff’s counsel was probably justified in believing that defendant did not give it the importance that this court attached to it in the opinion filed. For these reasons we have examined the showing made on the petition for reargument with special care. After doing so we are still convinced that the decision is right, and we think no useful purpose would be subserved by a rehearing.
Motion for rehearing denied.